Citation Nr: 0213993	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  02-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona.  

In connection with his appeal, the veteran testified at a 
hearing in Phoenix, Arizona before the undersigned in June 
2002.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  In an April 1981 rating decision, the RO declined to 
reopen a claim of entitlement to service connection for a 
nervous condition.

2.  The evidence received subsequent to the RO's April 1981 
decision includes evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1981 denial of entitlement to service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  The 
duties to notify and assist claimants have been implemented 
by regulations published at 66 Fed. Reg. 45620 (Aug. 29, 
2001).  

In this case, the RO has obtained the veteran's service 
medical records, pertinent medical treatment records, and 
conducted VA examinations.  The RO issued a statement of the 
case in January 2002 which set out the applicable law and 
regulations.  The veteran was specifically told that he 
needed to submit new and material evidence to reopen the 
psychiatric disability claim.  VA also informed the veteran 
that it would help him secure records if he identified a 
source that held pertinent evidence.

Probative evidence, not included in the file, has not been 
identified.  Since there is no identified probative evidence 
which remains outstanding, it is not possible for VA to 
notify the appellant of evidence he should obtain or evidence 
that VA would attempt to obtain in connection with this claim 
to reopen.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice provisions of VCAA.

The veteran's service medical records were reviewed.   The 
entrance examination was negative for any findings, 
treatment, or diagnoses of a psychiatric disorder.  In a 
November 1970 treatment record, the veteran had reported that 
he had previously been in an automobile accident in May 1970, 
and had been nervous since that time.  The impression was 
anxiety.  

November 1970 treatment records reveal that the veteran 
received a psychiatric evaluation.  No psychosis or neurosis 
was found.  The veteran's condition was described as an 
inadequate personality in an immature individual.  The 
veteran was cleared psychiatrically based on no evidence of a 
psychosis and an administrative separation was recommended.  

In a February 1971 mental hygiene consultation, it was noted 
that the veteran was referred for psychiatric clearance prior 
to possible administrative separation because of his 
inability to adapt to the military.  His family background 
was described as very unstable and it was stated that he 
joined the service to avoid being sent again to another 
foster home.  It was noted that the veteran enlisted in 
service in February 1970 and completed basic training, but 
while in advanced individual training, he deserted and went 
AWOL on numerous occasions.  There were no disqualifying 
mental or physical defects sufficient to warrant disposition 
through medical channels.  The discharge examination was 
negative for any findings, treatment, or diagnoses of a 
psychiatric disorder.   

A hospitalization report dated from March to April 1975 from 
the Katherine Hamilton Mental Health Center reveals that the 
veteran was diagnosed with schizophrenia, borderline type.

Hospitalization reports dated between August 1975 to January 
1976 from Manatee Memorial Hospital show that the veteran was 
diagnosed with psychotic reactive depression, chronic organic 
brain syndrome secondary to drug abuse, and adjustment 
reaction of adult life.

Medical treatment records dated from May to June 1978 from 
Monteagle Medical Center reveal a diagnosis of schizophrenia, 
chronic, undifferentiated type.

In a VA hospital summary dated from December 1978 to January 
1979, the veteran was diagnosed with anxiety reaction.

The veteran underwent a VA psychiatric examination in May 
1979 and was diagnosed with chronic schizophrenia, latent 
type.

In a March 1980 psychiatric evaluation for the State of 
California Health and Welfare Agency, the veteran was 
diagnosed with schizophrenia, chronic, undifferentiated.

A letter of medical treatment dated in January 1981 was 
received from Dr. Arthur B. Carfagni, Jr..  Dr. Carfagni 
stated that the veteran had been a patient of his since May 
1978 and that during that time he has been hospitalized 
because of his overall mental state.  He also stated that on 
several occasions in 1975 and 1976, the veteran was 
hospitalized in other states.   

In an April 1981 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of psychiatric disability.  It was noted that there was 
no evidence of a psychosis or neurosis in service.  The 
veteran was notified of the RO's decision and of his 
appellate rights, but he did not perfect an appeal.

The veteran underwent a VA psychiatric examination in May 
1981.  He provided a history of childhood problems which 
included going to several different foster homes and being 
mistreated.  He stated that he went into service and 
continued to have problems.  Following service, he continued 
to have psychiatric problems which included numerous 
hospitalizations.  The diagnoses were chronic dysthymic 
disorder; and mixed personality disorder with some features 
of paranoid personality, schizoid personality and avoidant 
personality.  The examiner commented that the veteran had a 
very long standing problem with both personality difficulties 
which made it hard for him to get along with people, and 
caused chronic depression.  He also had anxiety related to 
these other two diagnoses.  The examiner commented that the 
roots of this clearly seemed to be a rather unstable and 
unhappy childhood and that the veteran would have had major 
difficulties whether he went into service or not.  The 
examiner noted that he did not have the claims folder to 
review and that perhaps there was some exaggeration of 
symptoms during that time, but the stage was clearly set way 
before the veteran entered the service.  

VA discharge summaries dated between October 1999 to May 2001 
reveal that the veteran was hospitalized and treated for 
bipolar disorder and major depression.

In an October 2000 statement, the veteran requested that his 
claim for service connection for major chronic depression be 
reopened.

The veteran underwent a VA psychiatric examination in 
February 2001.  The examiner initially noted that the claims 
folder had been reviewed and diagnosed the veteran with 
bipolar disorder.  The examiner noted that the veteran gave a 
detailed history of his dysfunctional family with a mother 
who was frequently hospitalized, and a physically abusive 
father.  The veteran stated that he a problem with depression 
and anger during his childhood.  He admitted that the was 
very unhappy, briefly after his admission into service.  He 
felt betrayed and was unhappy with what was going on because 
he was separated from the buddy that he wanted to be with.  
The examiner commented that it appeared that the veteran's 
current problem had its onset as a child and that there was 
no evidence that service aggravated it.  The veteran, from 
the beginning, did not want to be a part of the service and 
went AWOL several times.  The examiner stated that the 
veteran has bipolar disorder wherein he admits to having mood 
swings, having highs when he goes on a spending spree, 
spending money that he did not have, and having lows, getting 
himself very depressed.  It was concluded that there was no 
evidence that this was identified in service.

The veteran testified at a June 2002 hearing before the 
undersigned that he was not aware of any mental illness prior 
to joining the service.  He stated that shortly after 
entering service, he started having stomach problems which 
were related to a psychiatric condition.  He reported that 
since his discharge from the service in 1971 to the present 
time, he has been treated for psychiatric problems.  He also 
stated that at the minimum, if he had a psychological 
disorder prior to service, the disorder was aggravated by 
service.  He stated that he would try to obtain a medical 
opinion stating that his current psychiatric disorder either 
began in or was aggravated by service.  Accordingly, the 
claim was held open for 45 days, however, the veteran did not 
submit any additional evidence.

As noted above, in an April 1981 rating action, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for psychiatric disability.  The veteran was 
notified of the determination and did not perfect a timely 
appeal.  Absent the filing of a timely appeal a rating 
determination is final.  38 U.S.C.A. § 7105.  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the April 1981 denial, evidence associated with the 
claims file consists of  VA treatment records dated from 
October 1999 to May 2001, VA psychiatric examinations dated 
in May 1981 and February 2001, and testimony provided by the 
veteran at a June 2002 hearing before the undersigned Member 
of the Board.  

In particular, the February 2001 VA examiner opined that the 
veteran's current psychiatric disability, diagnosed as 
bipolar disorder, had its onset in childhood and there was no 
evidence that it was aggravated in service.    

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision", 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Board finds that this new evidence bears directly and 
substantially on the question of service connection.  
Accordingly, as new and material evidence has been submitted, 
the claim of entitlement to service connection for a 
psychiatric disability is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for psychiatric disability 
is reopened.


REMAND

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims held that the 
Board may adjudicate an issue notwithstanding the fact that 
the RO had not addressed the issue below.  The Court held, 
however, that in such a case the Board must consider the 
question of whether the veteran had been given adequate 
notice to submit evidence and argument on the new issue and 
whether the veteran had been prejudiced by the Board's action 
in considering an issue not addressed by the agency of 
original jurisdiction.  Id. at 394.  If this has not been 
done, the matter must be remanded to the RO to avoid 
prejudice to the claimant.  Id. at 393.

In this case, the Board found new and material evidence to 
justify reopening the veteran's claim.  In light of Bernard, 
however, the Board finds that it would constitute prejudice 
to the veteran for the Board to adjudicate the issue of 
entitlement to service connection on the merits in the first 
instance.  Accordingly, the RO must adjudicate the issue on 
the merits and provide the veteran notice of their findings 
as appropriate.

Therefore, this case is REMANDED for the following action:

The RO should adjudicate the claim 
of entitlement to service connection 
for a psychiatric disorder on the 
merits.  In so doing, the RO must 
ensure that all provisions of the 
Veterans Claims Assistance Act of 
2000, have been fully complied with, 
to include complete notice of what 
actions VA would take and notice of 
what actions the appellant must take 
as defined in Quartuccio.  Then, if 
the benefit sought on appeal remains 
denied a supplemental statement of 
the case must be issued, and the 
appellant afforded the appropriate 
period of time within which to 
respond.

No action is required by the veteran unless he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

